JUDGE PETERS
delivered the oprsrron- op the court.
This appeal is prosecuted by the commonwealth from a judgment of the Lexington City Court dismissing a warrant against appellee for peddling goods, wares, and merchandise not manufactured in the state without first having obtained license therefor.
The first question is, does an appeal lie to this court from said judgment? Section 358, Criminal Code, provides that circuit courts shall have appellate jurisdiction over judgments of justices’ courts in their respective counties, where the amount of the judgment against the defendant is fifty dollars or upward. And by an amendment, approved January 28, 1864, the provisions of chapter 2, title IX, of the Code of Practice in criminal eases, regulating appeals from justices’ courts to the circuit courts, shall be construed as allowing and regulating appeals from judgments of police courts to the circuit courts in like cases, except where by existing laws an appeal is given directly to the appellate court from judgments of police courts.
We have upon examination failed to find any law giving an appeal from a judgment of the Lexington City Court in cases *108of this character to this court; while by section 51 of'the city charter an appeal is given directly to this court from a judgment of a judge of the city court, when he shall decide against the validity of any ordinance or by-law of said city. In no other case is an appeal authorized by the charter from a judgment of the city’ court to this court. Hence we conclude that the appeal will not lie.
"Wherefore the same is dismissed for want of appellate jurisdiction in this court.